Title: To John Adams from Louisa Catherine Johnson Adams, 8 September 1825
From: Adams, Louisa Catherine Johnson
To: Adams, John





Washington 8 Septbr. 1825


It is a very long time my dear venerated father since I have written to you; but the events of yesterday were altogether so interesting I cannot refrain from giving you an account of them—
The genl in his travels through this Country has been so much the publick idol, and the devotion of the people has been continued with so much fervour until the last moment of his residence among us, he could not help feeling some severe pangs at the moment of departure; for altho’ his sensations sprung from sources of the purest delight, emanating from a feeling and grateful heart, to take a last and publick leave of a whole Nation, which he will probably never visit again, required a degree of fortitude and self possession almost beyond the power of mortal man—As I did not assist at the publick ceremonies on account of which you will read in the journals of the day, I will only mention the circumstances which gave interest to his departure. as I was not well I did not breakfast with him but he came to my sitting room and endeavoured to talk calmly. I had written a few lines in french which had been delivered to whom him previously to his visit; but fortunately for me, he delicately refrain’d from mentioning them, as I really was covered with confusion at the bold attempt that I had made, in undertaking to do that in french which I never could atchieve in English. but Mr Adams had the goodness to correct many errors in the grammer and orthography, without changing the idea or the verse: and thus I was encouraged to present them.—At twelve o’clock the people began to collect and the military to form in the Square, and altogether the scene was both beautiful and imposing—At half past twelve the President the Genl and the Secretaries went down to the drawing room, and received the Corporations of the three Cities, all the Officers of the Government, strangers and the Generals particular friends, where they proceeded to the Hall where Mr the President addressed him in an eloquent and impressive speech, to which the General made a very handsome and appropriate answer, although they both suffered considerably, and found it very difficult the agitation naturally to suppress the sentiment of grief and agitation, which mutually pervaded their hearts—The effect was general, and the too ready tear unbidden reached each eye, and overflowed each cheek—few possessing an atom of sensibility could resist such an appeal to their feelings, as there was something gloomy in the thought which could not be repelled at such a moment, that he was on the eve of returning to a Country tho’ his own, where sorrow and affliction might await him, and destroy the happiness of his latter days—He again return’d to us and embraced us most affectionately and the Gentlemen of his party as well as himself were not ashamed to offer the tribute of a tear to the affectionate remembrance of who had endeavoured by their attentions to make them comfortable—
The President accompanied him to the door of the house and there received the salutes of the military. The people throng’d to the Carriage to shake hands with the General and it was some time before the Carriage could proceed—The three Secretaries rode with him and all the leading Officers of the government Corporations &c of the Cities of the and the Military escorted him to the boat and the Secretary of the Navy General Brown the Navy Comr. and my Son John have accompanied him to the Vessel which they will see under weigh welnot leave until she is in the full sail wafted by a fair breeze and the good wishes of a World—
Present me affectionately to the family and be always assured of the dutiful affection of your daughter

L.C Adams




